Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered October 18, 1994, which placed respondent’s child with the Commissioner of Social Services for a period of up to 12 months upon a finding of abuse, unanimously affirmed, without costs.
Sworn testimony of respondent’s children of frequent, almost daily, brutal beatings with a belt over a period of many years, which often left them bruised and in serious pain, was sufficient, standing alone, to prove abuse (Matter of R. Children, 216 AD2d 6; Matter of Venus S., 228 AD2d 314). Moreover, the testimony of the two children was so internally consistent as to be cross-corroborating, and was also corroborated by other witnesses, including family members who witnessed the beatings and a police officer who recovered handcuffs and instruments of abuse from the family home. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.